FILED
                                                                    United States Court of Appeals
                                                                            Tenth Circuit

                                                                           August 22, 2008
                        UNITED STATES COURT OF APPEALS                  Elisabeth A. Shumaker
                                                                            Clerk of Court
                                   TENTH CIRCUIT


UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                             No. 07-1431
v.
                                                         (District of Colorado)
                                                      (D.C. No. 07-cr-00242-JLK)
MOUSSA BITAR,

       Defendant-Appellant.


                                ORDER AND JUDGMENT*


Before HOLLOWAY, Senior Circuit Judge, McWILLIAMS, Senior Circuit Judge, and
EBEL, Senior Circuit Judge.


      In a six-count indictment filed in the United States District Court for the District of

Colorado, Moussa Bitar (the defendant) was charged with various identity theft charges.

Defendant was thereafter represented by the Public Defender’s Office. Pursuant to a plea

agreement, the defendant pled guilty to Counts 2 and 6, and the Government dismissed

all remaining counts. In Count 2, the defendant was charged with unlawfully using a



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       The parties waived oral argument, and this panel has determined unanimously that
oral argument would not materially assist the determination of this appeal. See Fed. R.
App. P.34(f); 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument.
photocopy of documents purporting to be a valid Michigan Drivers License and a Texas

birth certificate, both in the name of one Sergo Armado Soto, in an attempt to secure a

passport in violation of 18 U.S.C. § 1028A. In Count 6, the defendant was charged with

falsely using a Social Security account number which was not his when applying for

employment with the Professional Bureau of Collections, Inc., in violation of 42 U.S.C.

§408(a)(7)(B).

       After a pre-sentence report was filed, the district court sentenced defendant to two

years imprisonment on Count 2 and a sentence of “time served” on Count 6. The

defendant, through counsel, thereafter filed a timely notice of appeal.

       As stated, at sentencing the district court sentenced defendant to “time served” on

Count 6, which meant that the defendant was not sentenced to imprisonment on Count 6

for any additional time beyond that already served by him. However, as to Count 2, the

district court sentenced defendant to imprisonment for two years pursuant to 18 U.S.C. §

1028A(a)(1), which provides that one who uses a means of identification without lawful

authority shall be sentenced to a term of imprisonment for two years.

       On appeal, the Public Defenders Office has filed a so-called Anders Brief. See

Anders v. California, 386 U.S. 738 (1967). In that brief counsel concedes that the district

court’s sentence of imprisonment for two years on Count 2, which was statutorily

mandated, was proper, as was his sentence of “time served” on Count 61. Accordingly,


       1
       Counsel states that the defendant did not qualify under 18 U.S.C. §3553(e) for a
sentence below the statutory minimum nor did the government file a motion for such.

                                            -2-
counsel asks that we dismiss this appeal on the grounds that there is, under the

circumstances described, no non-frivolous issue which could be used to challenge the

sentence imposed on either Count 2 or 6. Our study of the record, as required by Anders,

leads us to conclude that there is no non-frivolous issue which could be raised by the

defendant as concerns his sentence.

       Therefore, the appeal is dismissed and counsel’s request to withdraw is granted.

                                                  Entered for the Court


                                                  Robert H. McWilliams.
                                                  Senior Circuit Judge




                                            -3-